Case 2:19-cv-00778-MWF-MAA Document 70 Filed 04/18/19 Page 1 of 2 Page ID #:1359


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

  Case No. CV 19-778-MWF (MAAx)                   Date: April 18, 2019
  Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                             Court Reporter:
            Rita Sanchez                              Not Reported

            Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
            None Present                              None Present

  Proceedings (In Chambers): ORDER RE: EX PARTE APPLICATION TO
                             PERMIT CALIFORNIA EXPANDED METAL
                             PRODUCTS CO. TO INTERVENE IN THIS
                             ACTION [67]

        On April 15, 2019, California Expanded Metal Products Co. (“CEMCO”) filed
  an Objection to the Independent Fiduciary’s Motion for Orderly Plan of Liquidation
  (the “Objection”). (Docket No. 63). On April 17, 2019, CEMCO filed an Ex Parte
  Application to Permit California Expanded Metal Products Co. to Intervene in this
  Action (the “Application”). (Docket No. 67).

        Through its Application, CEMCO argues that it should be permitted to intervene
  as a matter of right pursuant to Federal Rule of Civil Procedure 24(a)(2). (Id. at 4–7).

         The Ninth Circuit employs a four-part test to determine whether intervention
  should be granted as a matter of right under Rule 24(a)(2): (1) the motion to intervene
  must be timely; (2) the proposed intervenor must have a “significant protectable
  interest” in the action; (3) the disposition of the action may, as a practical matter,
  impede that interest; and (4) the existing parties must not adequately represent that
  interest. United States v. Sprint Commc’n, Inc., 855 F.3d 985, 990–91 (9th Cir. 2017)
  (affirming denial of motion to intervene as of right in a qui tam action).

         Here, CEMCO seeks to intervene not to actively participate in this litigation but
  rather, “out of an abundance of caution . . . [to] ensure that its objections will be
  considered and that it will have an opportunity to protect its interests as the case
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-00778-MWF-MAA Document 70 Filed 04/18/19 Page 2 of 2 Page ID #:1360


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

  Case No. CV 19-778-MWF (MAAx)                   Date: April 18, 2019
  Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
  progresses.” (App. at 3). Plaintiff Secretary of Labor R. Alexander Acosta does not
  oppose and the Independent Fiduciary takes no position on the Application.
  (Declaration of Roza C. Rosner (“Rosner Decl.”) ¶¶ 3–4 (Docket No. 67-1)).

         Having considered the Application, the Court concludes that CEMCO’s request
  to intervene is proper:

        First, the Application was filed about two weeks after the Independent
  Fiduciary’s Motion for Orderly Plan of Liquidation.

        Second, CEMCO, as one of the many impacted employers who participated in
  Defendants’ offered plan that will now be liquidated, has a clear “significant
  protectable interest” in the action.

       Third, without CEMCO’s intervention, the plan of liquidation may impair or
  impede CEMCO’s ability to protect its interests.

         Finally, the existing parties and the Independent Fiduciary do not appear to
  adequately represent the interests of CEMCO and other employers and are instead
  primarily focused on protecting the employees. The Court separately notes that it
  recently permitted another objector, Nations Reliable Lending, LLC (“NRL”), to
  intervene in this action for the same reasons as articulated in CEMCO’s Application.
  (See Docket No. 57). But as pointed out by CEMCO, it appears that “there were a
  number of different agreements used for the [plan] and different former participants
  have different contractual obligations,” so the factual differences place CEMCO in a
  materially different position than NRL or other participants. (App. at 6–7).

         Accordingly, the Application is GRANTED. The Court wants to make clear
  that this grant is only to the extent that CEMCO’s Objection will be considered.

        IT IS SO ORDERED.



  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
